DETAILED ACTION
Claims 1-20 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.     
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Specifically, Claim 1 is rejected since it is not clear what is meant by the term “potential” recited in line 1. 
Regarding Claim 1, line 1, it is not clear what is meant by the term “ambiguity”.
Additionally, regarding Claim 11, line 1, it is not clear what is meant by the term “potential”.
Regarding Claim 11, line 1, it is not clear what is meant by the term “ambiguity”.
Regarding Claim 11, line 11, it is not clear what is meant by the term “related”.
Regarding Claim 15, lines 5-6, it is not clear what is meant by the language “common subject,” “common action,” and “associated therewith.”
Regarding Claim 18, the last line, it is not clear what is meant by the language “common subject,” “common action,” and “associated therewith.”
Regarding Claim 20, line 6, it is not clear what is meant by the term “intended”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sloosh (U.S. Pat. Publ. No. 2018/0061243).   
Specifically, regarding Claim 1, Sloosh discloses a computer-implemented method of detecting a potential ambiguity in a sequence of communications (Abstract), the method comprising: obtaining a first clearance communication (e.g., 1072; FIG. 5) associated with a first source (e.g., a control message sent from AMS; ¶ [0385]), obtaining a second clearance communication (e.g., 1505; FIG. 6) associated with a second source (e.g., a destination equipment control message [CM]; ¶ [0385]), identifying a first conversational context associated with the first clearance communication (“message type and associated data”; ¶ [0385]), identifying a second conversational context associated with the second clearance communication (e.g., CM generated by destination equipment; ¶ [0385]), identifying a discrepancy between the first clearance communication and the second clearance communication based at least in part on the first conversational context and the second conversational context (inherently disclosed when “the received CM was unsuccessful”; ¶ [0385]), and in response to identifying the discrepancy, generating a user notification at one of the first source and the second source (“DAM [161] deciphers and displays the CM content”; ¶ [0385]).
Regarding Claim 2, Sloosh discloses that identifying the discrepancy comprises identifying an incorrect radio frequency or an incorrect communications channel associated with one of the first clearance communication and the second clearance communication (e.g., when code 1060 or 1107 is sent from AMS but a “received CM was unsuccessful”).
Regarding Claim 3, Sloosh discloses that identifying the discrepancy comprises identifying an incorrect call sign associated with one of the first clearance communication and the second clearance communication (e.g., an unsuccessful CM; ¶ [0385]).
 Regarding Claim 6, Sloosh discloses that one of the first clearance communication and the second clearance communication is responsive to the other of the first clearance communication and the second clearance communication based on a relationship between the first conversational context and the second conversational context prior to identifying the discrepancy (the destination equipment CM is returned based on receipt of the initial CM, regardless of transmission success), wherein identifying the discrepancy comprises verifying one or more operational parameters associated with the first clearance communication match the one or more operational parameters associated with the second clearance communication (e.g., when parameters sent when the “CM type is for the flight crew” are not received correctly; ¶ [0385]).
Regarding Claim 7, Sloosh discloses that identifying the discrepancy comprises identifying a first radio frequency associated with first clearance communication is different from a second radio frequency associated with the second clearance communication when one of the first clearance communication and the second clearance communication is responsive to the other of the first clearance communication and the second clearance communication based on a relationship between the first conversational context and the second conversational context (e.g., when code 1060 or 1107 is sent from AMS but a “received CM was unsuccessful”).
Regarding Claim 8, Sloosh discloses that the first source comprising an air traffic control system and the second source comprising a first aircraft, wherein identifying the discrepancy comprises identifying a first aircraft identifier (e.g., identification via flight plan code 2003; FIG. 5) associated with first clearance communication is different from a second aircraft identifier associated with the second clearance communication when one of the first clearance communication and the second clearance communication is responsive to the other of the first clearance communication (e.g., a CM generated by the destination equipment and communicated to the AMS; ¶ [0385]) and the second clearance communication based on a relationship between the first conversational context and the second conversational context (¶ [0385]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sloosh in view of Bilek et al. (U.S. Pat. Publ. No. 2013/0103297, hereinafter “Bilek”).
Sloosh discloses an aircraft system comprising: a communications system to obtain a plurality of clearance communications (Abstract), a data storage element (¶ [0303]), a user interface, and a processing system coupled to the data storage element, the user interface and the communications system (¶¶ [0304], [0305]), identify a discrepancy between a first entry associated with a first clearance communication of the plurality of clearance communications and a second entry associated with a second clearance communication of the plurality of clearance communications based at least in part on a first conversational context assigned to the first entry and a second conversational context assigned to the second entry (inherently disclosed when “the received CM was unsuccessful”; ¶ [0385]), and generate a user notification via the use interface in response to the discrepancy (“DAM [161] deciphers and displays the CM content”; ¶ [0385]).  Sloosh does not disclose the claimed table of entries.
However, Bilek discloses a table of entries corresponding to respective clearance communications of the plurality of clearance communications (¶ [0048]), and a processing system (106; ¶ [0048]) to assign a conversational context corresponding to each respective clearance communication of the plurality of clearance communications to each respective entry in the table of entries (the look-up tables “carry out a variety of functions,” e.g., “identifying optimal taxi routes and displaying completed taxi clearances on a display device”; ¶ [0048]).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bilek with the device of Sloosh to provide reference information to ensure accurate communication between communicating sources.
Regarding Claim 20, Sloosh discloses that the discrepancy comprises one of an incorrect radio frequency associated with one of the first clearance communication and the second clearance communication (as discussed at ¶ [0385] and in FIGS. 5-6, the CM includes frequency information, e.g., codes 1060 and 1107, and when the received CM is unsuccessful, the CM is inherently identified in the code that is sent back).
Allowable Subject Matter
Claims 4, 5, 9, 10, 12-14, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833